DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by St-Arnaud (US 2005/0053818 A1 – see IDS), or, in the alternative, under 35 U.S.C. 103 as obvious over St-Arnaud.
Regarding Claims 2 and 5, St-Arnaud discloses an anion exchange membrane  (proton exchange membrane) [Abstract; pars. 0024-50], comprising:
a porous support membrane (polymer matrix – known in the art to be porous supports); and
a silica-based ceramic that forms a coating on and/or within the porous support membrane (i.e., silica-based inorganic support), wherein the silica-based ceramic comprises quaternary ammonium groups covalently bound to the silica-based ceramic (i.e., quaternary ammonium covalently bonded to the inorganic support as functionalizing agent/ion exchange groups).
St-Arnaud fails to explicitly disclose: (i) wherein the anion exchange membrane has a chloride ion conductivity of greater than or equal to 0.00001 S/cm (claim 2); or (ii) wherein the anion exchange membrane has an anion exchange capacity of greater than or equal to 0.01 meq/g (claim 5).  However, the instant application discloses that “a high loading of quaternary ammonium groups may contribute to a relatively high anion exchange capacity, anion permselectivity, and/or anion conductivity (e.g., chloride ion conductivity,” and that the quaternary ammonium groups are present in the anion exchange membrane in an amount of about 0.01 mmol to about 5 mmol per gram of the anion exchange membrane [PgPublication – pars. 0076-77].  In this regard, St-Arnaud discloses that the quaternary ammonium groups are provided in the porous support membrane in an amounts between 0.01 and 5.0 mmol/g [pars. 0031,0092].  Thus, an ordinary skilled artisan would readily appreciate that, since St-Arnaud discloses the amount of the quaternary ammonium groups in the porous support membrane as being same or similar to that taught in the instant application, the anion exchange membrane of St-Arnaud would necessarily exhibit the properties (i) and (ii) required of claims 2 and 5, respectively.  Alternatively, the amount of the quaternary ammonium groups in the porous support membrane of St-Arnaud being same or similar to that taught in the instant application provides a prima facie case of obviousness for the ion exchange membrane of St-Arnaud to exhibit the properties (i) and (ii) required of claims 2 and 5, respectively.
Claim Rejections - 35 USC § 103
Claim(s) 1, 16, 25, 31, 34-35, 40-42, 46-48, 84, 86 and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over St-Arnaud (US 2005/0053818 A1 – see IDS).
	Regarding Claim 1, St-Arnaud discloses an anion exchange membrane (proton exchange membrane) [Abstract; pars. 0024-50], comprising:
	a porous support membrane (polymer matrix – known in the art to be porous supports); and
	a silica-based ceramic that coats at least a portion of the porous support membrane (i.e., silica-based inorganic support), wherein the silica-based ceramic comprises quaternary ammonium groups covalently bound to the silica-based ceramic (i.e., quaternary ammonium covalently bonded to the inorganic support as functionalizing agent/ion exchange groups), and wherein the silica-based ceramic has an average pore diameter of 0.1 nm to 50 nm (i.e., about 1 angstrom to 500 angstrom), which overlaps the claimed range of less than or equal to 10 nm, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Regarding Claim 25, St-Arnaud discloses that the quaternary ammonium groups are provided in the porous support membrane in an amounts between 0.01 and 5.0 mmol/g [pars. 0031,0092], which encompasses the claimed amount of 0.01 mmol per gram of the anion exchange membrane, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Regarding Claim 31, St-Arnaud discloses wherein the silica-based ceramic comprises amorphous silica, fumed silica, precipitated silica, spherical silica, mesoporous silica, irregular silica, structured silica, molecular sieve silica, silesquioxane [par. 0033], which necessarily comprise Si in an amount greater than or equal to 6 wt%.
	Regarding Claim 34, St-Arnaud fails to explicitly disclose wherein the anion exchange membrane has a linear expansion of less than or equal to 5%.  However, the instant application discloses that “it is possible to achieve anion exchange membranes having relatively high chloride ion conductivity and relatively low linear expansion… by designing a pore structure of a silica-based ceramic such that the membrane swells enough upon hydration to achieve percolated pores, but not so much that the pores become too large and lack permselectivity while causing significant linear expansion [PgPublication – par. 0184].  Since St-Arnaud discloses the silica-based ceramic has an average pore diameter in a range overlapping that of the claimed invention [refer to rejection of claim 1 above], a prima facie case of obviousness exists wherein the anion exchange membrane of St-Arnaud has a linear expansion that would overlap with the instantly claimed range of less than or equal to 5% [MPEP 2144.05(I)].
Regarding Claim 35, St-Arnaud fails to explicitly disclose wherein the anion exchange membrane has an anion permselectivity of greater than or equal to 65%.  However, the instant application discloses that “a high loading of quaternary ammonium groups may contribute to a relatively high anion exchange capacity, anion permselectivity, and/or anion conductivity (e.g., chloride ion conductivity),” and that the quaternary ammonium groups are present in the anion exchange membrane in an amount of about 0.01 mmol to about 5 mmol per gram of the anion exchange membrane [PgPublication – pars. 0076-77].  In this regard, St-Arnaud discloses that the quaternary ammonium groups are provided in the porous support membrane in an amounts between 0.01 and 5.0 mmol/g [pars. 0031,0092].  Thus, an ordinary skilled artisan would readily appreciate that, since St-Arnaud discloses the amount of the quaternary ammonium groups in the porous support membrane as being same or similar to that taught in the instant application, the anion exchange membrane of St-Arnaud would necessarily exhibit the property of anion permselectivity in a range that would overlap the claimed range of greater than or equal to 65%, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
Regarding Claims 40-41, St-Arnaud fails to disclose: (i) wherein an average diameter of the pores of the silica-based ceramic is larger when the anion exchange membrane is in a hydrated state than when the anion exchange membrane is in a dry state by a factor of greater than or equal to 1.1; or (ii) wherein the silica-based ceramic comprises pores, and wherein an average diameter of the pores of the silica-based ceramic is larger when the anion exchange membrane is in a hydrated state than when the anion exchange membrane is in a dry state by a factor of less than or equal to 5.  However, the instant application teaches that “the dependence of the pore structure on a state of the anion exchange membrane or material (e.g., when dry vs. when hydrated) may depend on an amount of functional groups (e.g., quaternary ammonium groups) present in the silica-based ceramic” [PgPublication – par. 0144].  The instant application further teaches that the quaternary ammonium groups are present in the anion exchange membrane in an amount of about 0.01 mmol to about 5 mmol per gram of the anion exchange membrane [PgPublication – pars. 0076-77].  In this regard, St-Arnaud discloses that the quaternary ammonium groups are provided in the porous support membrane in an amounts between 0.01 and 5.0 mmol/g [pars. 0031,0092].  Thus, an ordinary skilled artisan would readily appreciate that, since St-Arnaud discloses the amount of the quaternary ammonium groups in the porous support membrane as being same or similar to that taught in the instant application, and the pore diameter of the silica-based ceramic as in claim 1 above, the anion exchange membrane of St-Arnaud would necessarily exhibit the properties (i) and (ii) above in an overlapping manner, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
Regarding Claim 42, St-Arnaud fails to disclose wherein when the anion exchange membrane is in a dry state, the pores of the silica-based ceramic fit a model of small angle scattering spectra with intensity (I) as a function of a scattering vector, q, as claimed.  However, the instant application teaches that “the dependence of the pore structure on a state of the anion exchange membrane or material (e.g., when dry vs. when hydrated) may depend on an amount of functional groups (e.g., quaternary ammonium groups) present in the silica-based ceramic” [PgPublication – par. 0144].  The instant application further teaches that the quaternary ammonium groups are present in the anion exchange membrane in an amount of about 0.01 mmol to about 5 mmol per gram of the anion exchange membrane [PgPublication – pars. 0076-77].  In this regard, St-Arnaud discloses that the quaternary ammonium groups are provided in the porous support membrane in an amounts between 0.01 and 5.0 mmol/g [pars. 0031,0092].  Thus, an ordinary skilled artisan would readily appreciate that, since St-Arnaud discloses the amount of the quaternary ammonium groups in the porous support membrane as being same or similar to that taught in the instant application, and the pore diameter of the silica-based ceramic as in claim 1 above, the anion exchange membrane of St-Arnaud would necessarily exhibit the claimed property in an overlapping manner, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
Regarding Claim 46, the instant claim is recited in a product-by-process manner in which the silica-based ceramic is derived from the co-condensation of a silicon-containing precursor comprising an ammonium group or a moiety comprising a leaving group.  Since St-Arnaud discloses the end-product structure of the silicon-based ceramic having the quaternary ammonium groups covalently bonded thereto, it meets the requirements of the claimed invention regardless of the method steps employed to obtain the final product.
Regarding Claims 47-48, St-Arnaud fails to explicitly teach wherein: (i) the silica-based ceramic has a silicon to nitrogen molar ratio of greater than or equal to 1:1; or (ii) wherein the silica-based ceramic has a silicon to nitrogen molar ratio of less than or equal to 120:1.  However, St-Arnaud discloses wherein the quaternary ammonium group by be provided in an amount of one or more [par. 0037], wherein the silica-based ceramic of St-Arnaud has a silicon to nitrogen molar ratio in an overlapping manner with the claimed range of greater than or equal to 1:1 and less than or equal to 120:1, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
Regarding Claim 84, St-Arnaud discloses wherein the porous support membrane is in the form of a non-woven fabric or mesh, veil, knit fabric, woven fabric or mesh, open-cell structure, fibril and node structure, or open-cell foam [par. 0050].
Regarding Claim 86, St-Arnaud discloses wherein the porous support membrane comprises a polymeric material comprising polypropylene, polyethylene, polyvinyl chloride, polystyrene, polyamide, polyimide, polyacetonitrile, polyvinylacetate, polyethylene glycol, poly ether ether ketone, polysulfone, polyacrylamide, polydimethylsiloxane, polyvinylidene fluoride, polyacrylic acid, polyvinyl alcohol, polyphenylene sulfide, polytetrafluoroethylene, cellulose, microfillibrated cellulose, nanofillibrated cellulose, or combinations or derivatives thereof [pars. 0051-54; Claim 39].
Regarding Claim 101, St-Arnaud fails to explicitly teach wherein the porous support membrane has a mechanical burst pressure of greater than or equal to 2.0 pounds per square inch (PSI).  The instant application defines mechanical burst pressure of a membrane to be the amount of force that can be applied to the membrane prior to the membrane undergoing mechanical failure and bursting, and further discloses a correlation between the thickness of the porous support membrane and the mechanical burst strength [PgPublication – pars. 0151,0197].  In this regard, St-Arnaud discusses several parameters affecting the mechanical properties of the anion exchange membrane including at least the thickness of the porous support membrane that may be controlled to provide the membrane to have enough flexibility to deform without breaking [par. 0077], establishing the thickness of the porous support membrane as a result-effective variable for controlling the mechanical burst pressure of the porous support membrane [MPEP 2144.05(II)].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed optimized the thickness of the porous support membrane to have controlled the thickness of the porous support membrane such that the the porous support membrane with a mechanical burst pressure of greater than or equal to 2.0 pounds per square inch, without undue experimentation and with a reasonable expectation of success.
Regarding Claim 16, St-Arnaud discloses a method of using the anion exchange membrane of claim 1 in an electrochemical application [pars. 0085-89], comprising:
contacting the anion exchange membrane with an electrolyte; and
passing current through an electrode in electrical communication with the electrolyte.
Claim(s) 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over St-Arnaud, as applied to claim 1 above, and further in view of Walcarius (“Ion-Exchange Properties and Electrochemical Characterization of Quaternary Ammonium-Functionalized Silica Microspheres Obtained by the Surfactant Template Route” – see IDS).
Regarding Claim 57-59, St-Arnaud fails to disclose wherein the silica-based ceramic is derived from a mixture comprising a compound according to claims 57-59, respectively.  However, Walcarius, from the same field of endeavor, discloses preparing porous silica spheres functionalized with quaternary ammonium groups using by co-condensation of at least N-((trimethoxysilyl)propyl)-N,N,N-trimethylammonium chloride [Abstract].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Walcarius wherein the silica-based ceramic is derived from a mixture comprising N-((trimethoxysilyl)propyl)-N,N,N-trimethylammonium chloride as a well-known method in the art for forming ion exchange membranes including silica-based ceramic functionalized with quaternary ammonium groups displaying effective anion-exchange properties [Abstract; Conclusion].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724